Citation Nr: 0938644	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear otitis 
media sclerosing mastoiditis.

2.  Entitlement to service connection for head and neck 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1953 to October 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the Veteran's appeal in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


When the Board last reviewed the claim, it noted that the 
April 2008 supplemental statement of the case indicated that 
a VA medical examination occurred on November 25, 2007; 
however, the claims file did not contain a report of this 
examination.  The RO's denial of the claims was based partly 
upon evidence of the November 25, 2007 VA examination, thus 
the Board remanded the case so that the RO may attempt to 
obtain these records, as well as all medical records 
identified by the Veteran since November 2006.  If a copy of 
the November 2007 VA examination could not be obtained, the 
Veteran was to be afforded another VA examination.  

A copy of the November 2007 VA examination was not obtained 
and in a May 2009 letter, the RO informed the Veteran of that 
fact.  He was afforded a VA examination in May 2009 and the 
VA examiner provided the requested opinions.  However, there 
are additional medical records that must be obtained.  In 
October 2008, the Veteran submitted a statement identifying 
VA outpatient treatment records, as well as private treatment 
records from Dr. R.G.; however, there is no indication that a 
request or search for these records took place.  As there has 
not been substantial compliance with the remand directives, 
the appeal must be remanded again.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action necessary 
to obtain all records since November 2006 
that have been identified by the Veteran 
in his October 2008 statement.  Document 
any such efforts to obtain these records.
  
2.  Thereafter, readjudicate the claims 
for entitlement to service connection for 
right ear otitis media sclerosing 
mastoiditis and entitlement to service 
connection for head and neck injury.  If 
any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




